DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The double patenting rejections are withdrawn as the limitations of previous claim 4 have been amended into claim 1 and the limitations of previous claim 4 were not taught by copending applications 17/022,441 and 17/092,429.  (The examiner notes 17/092,429 was previously miswritten as 17/092,492 in the prior office action).
Applicant’s arguments, see Pgs. 1-3, filed 03/24/2022, with respect to the rejections of claims Hanaki under  102 and in combination with Nakatsuji under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Mizutani (EP 2168662 A1) [IDS dated 01/12/2022] in view of Hanaki as set forth below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 was filed after the mailing date of the Non-final rejection on 01/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (EP 2168662 A1) [IDS dated 01/12/2022],  in view of Hanaki et al. (US 2011/0071019 A1), herein Hanaki.

In regards to claims 1-2, Mizutani teaches a porous composite comprising a porous ceramic base material and a PM trapping layer for exhaust gas (i.e., collection layer) [Abstract, 0001, 0062, Figs. 4-6].  The PM trapping layer comprises a catalyst including cerium oxide and at least one rare-earth metal such as Pr [0062, 0065-0067].  Mizutani does not expressly teach that the Pr is in the form of an oxide.
Hanaki teaches a catalyst filter comprising a porous honeycomb substrate for exhaust gas (i.e., a porous base material) coated with a porous catalyst layer (i.e., a porous collection layer) [Abstract, 0001-0004, 0067, claim 14, Figs. 1-3].    The catalyst layer comprises a cerium/praseodymium composite oxide powder [0065-0067].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the cerium/praseodymium composite oxide catalyst powder of Hanaki as the catalyst of Mizutani.  One would have been motivated to do so as it would have been the simple substitution for one known catalyst for exhaust gas for another containing similar materials and thus one would have had a reasonable expectation of success.
Mizutani does not expressly teach the thickness of the reaction layer as claimed.  However, modified Mizutani is expected to meet the limitation as modified Mizutani teaches a substantially similar collection layer and catalyst applied through similar methods slurry deposition and firing temperature [0183], that the reaction layer of Hanaki is expected to meet the limitation.  See In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

In regards to claim 3, Hanaki further teaches the catalyst layer comprises 450 g of a cerium/praseodymium composite oxide powder (Ce:Pr=7:3 (molar ratio)) mixed into 1000 g of water, whereby platinum was supported onto the cerium/praseodymium composite oxide powder. A supported amount of the platinum was set at 8% by mass.  Then 450 g of the platinum-supported cerium/praseodymium composite oxide powder and 50 g of alumina sol were mixed into 2000 g of water, followed by stirring, whereby a slurry was prepared for application [0065-0066].  As the molecular weight of Ce is 140.116 g/mol and Pr is 140.9077 g/mol then the molar ratio is approximately the weight ratio.  Thus, the amount of Pr is within the catalyst/trapping layer is within the claimed range.


In regards to claim 8-9, Mizutani further teaches the thickness of the trapping layer is 30 microns or less [0021, 0095].  This overlaps the claimed range.
Modified Mizutani does not expressly teach the SEM imagers of the trapping layer in order to find the overlapping lines and pixels as set forth in claims 8 and 9.  However, modified Mizutani is expected to meet the limitation as modified Mizutani teaches a substantially similar collection layer and catalyst applied through similar methods slurry deposition and firing temperature [0183], that the reaction layer of Hanaki is expected to meet the limitations.  See In re Best.

In regards to claim 10, Mizutani further teaches the base structure is a honeycomb structure whose cell walls have an inner surface covered with the trapping layer [0003-0004, 0006, 0121, Figs. 1, 4-6].

In regards to claim 11, Mizutani teaches the limitation of claim 10 as set forth above.  Mizutani further teaches the catalyst loaded filter which is used for trapping or purifying particulates contained in exhaust gas discharged from internal combustion engines [0001].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani (EP 2168662 A1) [IDS dated 01/12/2022], in view of Hanaki et al. (US 2011/0071019 A1), herein Hanaki, as applied to claim 1 above, and further in view of Cho et al. (US 2009/0173065 A1), herein Cho. 

In regards to claims 5 and 7, modified Mizutani does not teach the area of exposed region of the base material due to the large pores in the trapping layer.
Cho teaches an exhaust gas filter with a catalyst layer [Abstract].  Cho further teaches each layer has voids, wherein the first layer of the multiple layers is formed on the support and has voids exposing a surface of the support [0008, 0014-0015]   The average diameter of voids is 0.2 um or more and 50 um or less [0017]. This overlaps the claimed ranges for claim 5 and 7.  Cho further teaches an average void ratio of the voids is 5% or more and 80% or less [0017].  This would lead to an overlap of the range of the exposed regions to the total area of the trapping/catalyst layer.  Cho teaches that such an arrangement of pores leads to improved contact area of the exhaust gas and a more effective process [0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the trapping layer of Mizutani include the large pores and exposed surface regions as taught by Cho.  One would have been motivated to do so based on the to improved contact area of the exhaust gas and a more effective process afforded by the arrangement.

In regards to claim 6, modified Mizutani teaches the limitations of claim 5 as set forth above.  Modified Mizutani does not teach the perimeters of the exposed regions through the large pores in the trapping layer.  However, the layer of Mizutani is expected to meet the limitations as through Cho the pore size of the large pores in view of claim 7 are 20 µm or larger and 50 µm [0017].  The perimeters are expected to be greater than 18 µm and less than or equal to 500 µm as claimed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784